C OURT OF A PPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            O RDER

Appellate case name:      City of Houston v. Frank Nicolai and Debora Nicolai, as parents of
                          Caroline Nicolai, deceased

Appellate case number:    01-20-00327-CV

Trial court case number: 2013-75121

Trial court:              164th District Court of Harris County

        Appellees, Frank Nicolai and Debora Nicolai, as parents of Caroline Nicolai, deceased,
have filed a motion for en banc reconsideration. The Court requests a response to the motion for
en banc reconsideration from appellant, City of Houston. The response must be filed no later than
30 days from the date of this order. See TEX. R. APP. P. 49.5.
       It is so ORDERED.


Judge’s signature: ____/s/ Julie Countiss______
                    Acting individually  Acting for the Court


Date: ___May 17, 2022___